On June 10, 1996, the Court found the defendant in violation of the conditions of his suspended sentence for the offense of Third Offense Domestic Abuse, a Felony. It was the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the recommendation of the Court that the defendant be considered for placement in the Pre-Release Center. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from March 23, 1995, through April 5, 1995; from May 15,1995, through August 11,1995; from March 9,1996, through March 22, 1996; from April 23, 1996, through May 6, 1996; and from May 24, 1996, through date of sentencing, June 10,1996, for one hundred forty-nine (149) days jail time which he has previously served.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
*6Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips